Title: To Alexander Hamilton from Aaron Ogden, 14 August 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town Aug: 14. 1799
          
          This letter will be delivered to you, by Captain Samuel  White of the eleventh regiment of Infantry, whom I beg leave to introduce to you, as a gentleman, possessing, in an high degree, the character of a man of honor. He wishes the favor of a personal conversation with you, on the subject of the charges exhibited  against him, to the Secretary of war; Your Indulgence herein will be peculiarly gratifying, as,  I trust, he will be able to remove from your mind, all the unfavorable impressions, which the charges against him, were calculated to excite. Captain White is a member of the General Court Martial whereof Colonel Smith is President now sitting at Fort Jay and will wait upon you, when your leisure will permit.
          I have the honor to be with the highest respect your mo. ob-servant
          
            Aaron Ogden
          
          
          Major General Alexander Hamilton.
        